Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
In the Case of:
Rosaly Saba Khalil, M.D., DATE: January 25, 1995
Petitioner,

Docket No. C-94-370
Decision No. CR353

-v-

The Inspector General.

eee ee eS See

DECISION

On June 10, 1994, the Inspector General (I.G.) notified
Petitioner that she was being excluded from participating
in the following programs: Medicare, Medicaid, Maternal
and Child Health Services Block Grant and Block Grants to
States for Social Services.' The I.G. told Petitioner
that she was being excluded because she had been
convicted of a criminal offense related to the delivery
of an item or service under the Medicaid program. The
I.G. cited section 1128(a) of the Social Security Act
(Act) as authority for the I.G.'s determination to
exclude Petitioner.

The I.G. further notified Petitioner that the Act
requires that individuals who are excluded pursuant to
section 1128(a) be excluded for not less than five years.
The I.G. told Petitioner that she was being excluded for
15 years in light of circumstances specified in the
I.G.'s notice to Petitioner.”

! In this Decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as Medicaid.

2 The circumstances specified by the I.G. are the
following:

1. Petitioner's participation in criminal
activity caused $8 million in financial damage
to the New York Medicaid program.
2

Petitioner requested a hearing and the case was assigned
to me for a hearing and a decision. I conducted a
prehearing conference, at which the parties agreed that
there was no need for an in-person hearing. The parties
agreed that the case could be decided based on their
submissions of exhibits and arguments. The parties each
submitted proposed exhibits and briefs.?

I have considered the evidence, the applicable law, and
the parties' arguments. I conclude that Petitioner was
convicted of a criminal offense, as defined by section
1128(a)(1) of the Act. The I.G. is required to exclude

her. I conclude also that the 15-year exclusion imposed

by the I.G. is reasonable, and, accordingly, I sustain
t.

I. Issues, findings of fact, and conclusions of law

There are two issues in this case. I make specific
findings of fact and conclusions of law in deciding each
of these issues. These findings and conclusions are set
forth below, beneath the relevant issue. In setting
forth these findings and conclusions, I cite to relevant
portions of my decision at which I discuss my findings
and conclusions in detail.

A. Is the I.G. required to exclude Petitioner from
participating in the Medicare and Medicaid programs?

1. Under section 1128(a) (1) of the Act, the
Secretary of the United States Department of Health and
Human Services (Secretary) is required to exclude any
individual or entity who has been convicted of a criminal
offense related to the delivery of an item or service
under the Medicare or Medicaid programs. Page 4.

2. Petitioner was ordered to pay restitution
to the New York Medicaid program in the amount
of $1,900,000.

3. Petitioner was sentenced to imprisonment
for a term of 41 months.

3 The I.G. submitted 12 exhibits (I.G. Ex. 1 -
12). Petitioner submitted five exhibits (P. Ex. 1 - 5).
Neither party objected to the admission into evidence of
the other party's exhibits. Therefore, I admit into
evidence I.G. Ex. 1 - 12 and P. Ex. 1 - 5.
3

2. Petitioner was convicted of criminal
offenses related to the delivery of items or services
under the New York Medicaid program. Pages 4 - 9.

3. The I.G., acting as the Secretary's
delegate, is required to exclude Petitioner. Pages 4 ~
9.

B. Is the 15-year exclusion which the I.G. imposed
reasonable?

4. The Act requires the Secretary, or the
I.G., acting as the Secretary's delegate, to exclude for
at least five years any individual or entity who is
convicted of an offense described in section 1128 (a) (1)
of the Act. Pages 6, 39.

- §. Regulations provide that an exclusion of
more than five years may be imposed in any case where
there exist factors which the regulations define as
aggravating, and that are not offset by factors which the
regulations define as mitigating. Pages 9 - 10.

6. In this case, the I.G. proved that there
exist three aggravating factors. Petitioner did not
allege or prove that there exist any mitigating factors.
Pages 11 - 12.

7. The evidence which is relevant to the
aggravating factors proves that Petitioner is a highly
untrustworthy individual. Pages 11 - 17.

8. The degree of untrustworthiness established
in this case proves that an exclusion of 15 years is
reasonably necessary to protect the integrity of
federally financed health care programs. Pages 11 - 17.

II. Discussion of the issues
A. Background

The following facts are not disputed. Petitioner is a
physician who specializes in anesthesiology. P. Ex. 2,
page 11. She was a participating provider in the New
York Medicaid program. I.G. Ex. 6, page 5. Beginning in
October 1990 and continuing through April 1991,
Petitioner associated with clinics in New York City that
were operated by Mohammed Sohail Khan (Khan). I.G. Ex.
1, pages 16 - 17. The clinics presented reimbursement
claims to the New York Medicaid program for services
allegedly provided by Petitioner. P. Ex. 6, pages 5 - 7.
4

Petitioner, Khan, and other individuals were indicted in
United States District Court for the Southern District of
New York on federal criminal offenses related to the
operation of Khan's clinics. I.G. Ex. 6. After a trial,
Petitioner was convicted of 25 separate criminal
offenses. I.G. Ex. 9, page 1. Petitioner was convicted
of conspiring with Khan and the other named defendants to
engage in a pattern of racketeering. I.G. Ex. 6, pages 1
~ 16; I.G. Ex. 9, page 1. An element of the conspiracy
was a scheme to defraud the New York Medicaid program by
submitting reimbursement claims for unnecessary medical
services and unnecessary diagnostic tests ostensibly
performed at Khan's clinics. I.G. Ex. 6, pages 9 - 10,
15. Additionally, Petitioner was convicted of engaging
in a pattern of racketeering activity to implement the
conspiracy. I1.G. Ex. 6, pages 16 - 17; I1.G. Ex. 9, page

Petitioner was convicted also of 13 counts of mail fraud.
I.G. Ex. 6, pages 17 - 18, 22 - 23; I.G. Ex. 9, page 1.
These offenses involved fraudulently obtaining through
the mail reimbursement checks from the New York Medicaid
program. I.G. Ex. 6, pages 17 - 18. Petitioner was
convicted of fraudulently obtaining from the New York
Medicaid program reimbursement checks totalling more than
$135,000. I.G. Ex. 6, pages 22 - 23; I.G. Ex. 9, page 1.
Finally, Petitioner was convicted of ten counts of money
laundering. I.G. Ex. 6, pages 25 ~ 28; I.G. Ex. 9, page
1. These offenses involved depositing checks that had
been obtained by defrauding the New York Medicaid program
to specified bank accounts, and withdrawing funds from
those accounts, with the intent to disguise the nature,
location, source, ownership and control of the proceeds
of unlawful activity. I.G. Ex. 6, pages 25 - 26.

Petitioner was sentenced to 41 months' imprisonment on
each count of which she was convicted, with the sentences
to be served concurrently. I.G. Ex. 9, page 2. She was
sentenced to serve a term of three years' supervised
release upon completion of her prison sentence. Id. at
3. She was sentenced also to pay restitution in the
amount of $1,931,992 to the New York Department of Social
Services. Id. at 4.

B. The I.G.'s duty to exclude Petitioner

Section 1128(a)(1) of the Act mandates the exclusion from
participation in the Medicare and Medicaid programs of
any individual convicted of a criminal offense related to
the delivery of an item or service under the Medicare or
Medicaid programs. The I.G., acting as the Secretary's
delegate, must exclude any individual or entity who is
5

convicted of an offense described by section 1128(a) (1).
In this case, the I.G. contends that Petitioner was
convicted of criminal offenses described by section
1128(a) (1). Petitioner asserts that she was not
convicted of such offenses.

The evidence in this*case establishes that Petitioner was
convicted of participating in a criminal enterprise whose
purpose was to defraud the New York Medicaid program.
I.G. Ex. 6, 9. The essence of the scheme for which
Petitioner was convicted was to defraud the New York
Medicaid program into making payments for unnecessary
services provided to Medicaid recipients. Id.

Petitioner was not only a co-conspirator, but was
convicted of engaging in acts intended to further the
conspiracy. Id. I conclude that Petitioner plainly was
convicted of criminal offenses which were related to the
delivery of items or services under the New York Medicaid
program. The I.G., acting as the Secretary's delegate,
was required to exclude Petitioner.

According to Petitioner, her crimes are not program-
related, but are, instead, "financial offenses." The
gravamen of her argument is that she did not engage in
acts which defrauded the New York Medicaid program. She
argues that, while others may have defrauded the New York
Medicaid program, her criminal involvement was limited to
receipt of the avails of that fraud. Petitioner
characterizes her crimes as errors of omission and
negligence that are unrelated to the delivery of Medicaid
items or services. Petitioner contends that she was
merely the passive and uninformed recipient of
reimbursement checks from the New York Medicaid program
and that the payments she received were attributable to
the fraud of other persons.

To support her argument, Petitioner asserts that there is
no evidence that she ever personally delivered the
Medicaid items or services which are the basis for the
indictment and convictions. Petitioner's Brief at 17 -
18. Petitioner asserts also that there is no evidence
that she ever made reimbursement claims to the New York
Medicaid program for those items or services. Id.

Petitioner concedes that she has been convicted of
offenses which would give the I.G. authority to exclude
her under the permissive exclusion authority contained in
section 1128(b)(1) of the Act. Petitioner's Brief at

17 - 18. Petitioner's aim in characterizing her
conviction as being for offenses that fall within section
1128(b) (1) is to support her argument that the I.G.
6

should have exercised discretion, either to not exclude
her at all, or to exclude her for less than five years.

Section 1128(b)(1) permits the I.G., acting as the
Secretary's delegate, to exclude an individual or entity
who has been convicted of a criminal offense relating to
fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct, either in
connection with the delivery of a health care item or
service or with respect to any act or omission in a
program operated by or financed in whole or in part by
any federal, State, or local government agency. The
authority to exclude under section 1128(b)(1) is
permissive, not mandatory. In contrast to the mandatory
exclusion requirements of section 1128(a)(1), section
1128(b)(1) gives the I.G. discretion to determine whether
to exclude an individual or entity. Section 1128(b) (1)
permits exclusions to be for less than five years,
whereas exclusions imposed under section 1128(a) (1) must
be for at least five years. Social Security Act, §

1128 (c) (3) (B).

Petitioner's description of her crimes ignores the
criminal charges of which she was convicted. Contrary to
Petitioner's argument, she was not convicted of being
merely a passive beneficiary of fraud. Petitioner was
convicted of being an active participant in a conspiracy.
While Petitioner's role in the conspiracy did not include
providing unnecessary services or personally making
reimbursement claims for those services, she was
nonetheless a key player in the conspiracy.

Petitioner's primary role in the conspiracy of which she
was convicted was to agree to allow her co-conspirators
to make use of her name and Medicaid provider number to
generate fraudulent Medicaid reimbursement claims for
unnecessary items and services. I.G. Ex. 6, pages 9 -
10. Petitioner's participation gave her co-conspirators
a vehicle by which to claim reimbursement for unnecessary
services to Medicaid recipients. But for Petitioner's
consent to allow her co-conspirators to use her name and
her provider number, her co-conspirators would not have
been able to present fraudulent Medicaid claims in her
name, using her Medicaid provider number. But for this
consent, Petitioner would not have received checks
totalling more than $135,000 from the New York Medicaid
program as reimbursement for fraudulent Medicaid claims.
I.G. Ex. 6, pages 22 - 23.

Petitioner's characterization of her conduct as that of a
passive bystander to the fraud of others constitutes an
attempt to look behind the jury's findings in her case.
7

In a sense, she is asserting that she is not really
guilty of the crimes of which she was convicted.

However, the I.G.'s authority to exclude Petitioner under
section 1128(a)(1) derives from the crimes of which
Petitioner was convicted, and not from her conduct. Paul
R. Scollo, D.P.M., DAB 1498, at 14 (1994); Peter J.
Edmonson, DAB 1330, at 4 (1992). In view of the fact
that Petitioner was convicted of actively participating
in a conspiracy, her attempt to now characterize her
involvement in the conspiracy as being only passive is
not relevant to the I.G.'s authority to exclude
Petitioner. In Edmonson, an appellate panel of the
Departmental Appeals Board stated:

It is the fact of the conviction which causes
the exclusion. The law does not permit the
Secretary to look behind the conviction.
Instead, Congress intended the Secretary to
exclude potentially untrustworthy individuals
or entities based on criminal convictions.

This provides protection for federally funded
programs and their beneficiaries and
recipients, without expending program resources
to duplicate existing criminal processes.

Id. (emphasis in original) .4

Furthermore, Petitioner would stand convicted of offenses
as described by section 1128(a)(1) even if I accepted her
characterization of her conviction as being of "financial
offenses" resulting from her unlawful receipt of Medicaid
reimbursement that had been obtained fraudulently.
Petitioner's conviction plainly is of offenses related to
the delivery of Medicaid items or services, even under
her own characterization of those convictions.

Section 1128(a)(1) has never been interpreted so narrowly
as to limit the authority to exclude to only those
individuals who have been convicted of crimes involving

4 The Edmonson case involved an exclusion imposed
pursuant to section 1128(a)(2) of the Act, which mandates
exclusions of individuals convicted of criminal offenses
relating to neglect or abuse of patients in connection
with the delivery of health care items or services.
However, both sections 1128(a)(1) and 1128(a)(2) mandate
that exclusions be imposed based on convictions for
offenses described within those sections. Therefore, the
derivative authority for exclusions under the two
sections (convictions for specified offenses) is the
same.
8

their personal delivery of Medicare or Medicaid items or
services, or their personal presentation of reimbursement
claims for Medicare or Medicaid items or services. See,
e@.g., Napoleon S. Maminta, M.D., DAB 1135, at 7.5 The
statutory phrase "related to the delivery of" a Medicare
or Medicaid item or service has been interpreted to
encompass any crime where there exists some reasonably
perceivable nexus between the crime and the delivery of a
Medicare or Medicaid item or service. Berton Siegel,
D.O., DAB 1467 (1994); Thelma Walley, DAB 1367 (1992).
Section 1128(a)(1) encompasses the circumstance where the
delivery of a Medicare or Medicaid item or service is an
element in the chain of events leading to the commission
of the criminal offense.

There exists an obvious nexus between Medicaid items and
services and Petitioner's crimes which satisfies the
Act's requirement that, for a conviction to fall within
the purview of section 1128(a)(1), it be of an offense
related to the delivery of a Medicare or Medicaid item or
service. That nexus lies in the relationship between
Medicaid items and services and Petitioner's receipt of
reimbursement checks for those items and services. Items
or services which Petitioner's co-conspirators
unnecessarily provided to Medicaid recipients caused the
New York Medicaid program to issue reimbursement checks
which Petitioner accepted. That nexus exists despite the
fact that Petitioner may not have provided items or
services to Medicaid recipients personally or made
reimbursement claims for those items or services.

Thus, Petitioner was convicted of criminal offenses which
are program-related, within the meaning of section

1128(a)(1). Even though these offenses might arguably be
characterized as "financial crimes" within the meaning of
section 1128(b)(1), that does not relieve the I.G. of the

5 In Maminta, the petitioner's crime did not
relate to any Medicare or Medicaid item or service that
he provided personally, nor did it relate to any
reimbursement claim that he presented or caused to be
presented for a Medicare or Medicaid item or service.
Petitioner was convicted of unlawfully converting to his
benefit a Medicare reimbursement check that had been
intended for another entity, but which had been sent to
him inadvertently. The requisite nexus was found to
exist because Petitioner's crime related to a Medicare
item or service, even though the item or service had been
provided by someone other than Petitioner, and even
though someone other than Petitioner had made the
reimbursement claim for that item or service.
9

duty to exclude Petitioner under the mandatory exclusion
authority of section 1128(a)(1). Congress did not intend
the permissive exclusion authority of section 1128(b) (1)
to supersede the mandatory exclusion requirement it.
enacted for individuals and entities convicted of

program-related offenses. Travers v. Sullivan, 801
F.Supp. 394, 405 (E.D. Wash. 1992).

c. The basis for the 15-year exclusion

The preponderance of the evidence in this case
establishes that the 15-year exclusion imposed against
Petitioner is reasonable. I conclude that Petitioner
has, by her conduct, shown herself to be a highly
untrustworthy individual. The lengthy exclusion imposed
against Petitioner is necessary to protect federally
funded health care programs and program beneficiaries and
recipients from possibly damaging conduct by Petitioner
in the foreseeable future.

Section 1128 is a remedial statute. Its purpose is to
protect the integrity of federally funded health care
programs, and the welfare of program beneficiaries and
recipients, from individuals and entities who have been
shown to be untrustworthy. Exclusions imposed pursuant
to section 1128 (including exclusions of more than five
years imposed under section 1128(a)(1)) have been found
reasonable only insofar as they are consistent with the
Act's remedial purpose. Robert Matesic, R.Ph., d/b/a
Northway Pharmacy, DAB 1327, at 7 - 8 (1992); William F.
Middleton, DAB CR297, at 8 (1993).°

Prior to 1993, there were no regulations governing the
administrative adjudication of exclusions imposed
pursuant to section 1128. In cases decided prior to
1993, appellate panels of the Departmental Appeals Board
and administrative law judges held that the criteria used
to evaluate the trustworthiness of excluded parties, and
the reasonableness of exclusions, were derived from the
Act itself. These criteria encompassed any evidence
relevant to an excluded party's trustworthiness to
provide care. Matesic, at 7 - 8.

However, in January 1993, regulations published
originally in January 1992, became binding on
administrative adjudicators. 42 C.F.R. Part 1001; 42
C.F.R. § 1001.1(b). The regulations established criteria

6 Exclusions imposed under section 1128(a) (1) of
the Act must be for at least five years. Social Security
Act, § 1128(c) (3) (B).
10

by which the length of exclusions imposed pursuant to
section 1128 are to be evaluated. These regulations
provide that, in cases involving exclusions imposed
pursuant to section 1128(a) of the Act, the
reasonableness of the length of any exclusion imposed for
a period of more than five years will be decided based on
the presence of, and the weight assigned to, certain
aggravating and mitigating factors which the regulations
identify. 42 C.F.R. § 1001.102(b)(1) - (6), (c)(1) -
(3).

One consequence of the regulations is to limit the
factors which I may consider as relevant to an excluded
party's trustworthiness to provide care. I may no
longer, for example, consider evidence as to a party's
remorse for his or her crimes, or rehabilitation, as
evidence of that party's trustworthiness. See Matesic,
at 7 -.8. Such evidence does not fall within any of the
aggravating or mitigating factors contained in the
regulations. In any case in which the reasonableness of
an exclusion is at issue, I am obligated to decide, using
the factors contained in the regulations, whether an
exclusion of a particular length is reasonably necessary
to protect the integrity of federally financed health
care programs and the welfare of the programs'
beneficiaries and recipients. Middleton at 8.

The presence of aggravating factors in a case is not in
and of itself a basis to exclude a party for a particular
length of time. In a case involving an exclusion imposed
pursuant to section 1128(a)(1), the presence of an
aggravating factor does not automatically justify an
exclusion of more than five years.’ Nor is the presence
of mitigating factors an automatic ground to reduce an
exclusion. The regulations contain no formula for
assigning weight to aggravating and mitigating factors
once the presence of any of such factors is established.
It is apparent both from the regulations themselves, and
from the Act's remedial purpose that, I must explore in
detail, and assign appropriate weight to, those factors
which are aggravating or mitigating. At bottom, an
exclusion must not be punitive. It must comport with the
Act's remedial purpose.®

7 Nor must an exclusion of more than five years
necessarily be imposed due to the presence of more than
one aggravating factor in a case.

® The I.G. argues that a lengthy exclusion is
_necessary here in part because it might deter others from
engaging in the crimes which Petitioner engaged in. I do
11

The evidence in this case establishes the presence of
three aggravating factors alleged by the I.G. There were
no mitigating factors alleged or proven by Petitioner.
The aggravating factors are as follows:

© The acts resulting in Petitioner's conviction
resulted in financial loss to the New York Medicaid
program of more than $1,500. 42 C.F.R. § 1001.102(b) (1).
The New York Medicaid program issued reimbursement checks
to Petitioner totaling more than $135,000, which were the
ultimate consequence of Petitioner's fraud. I.G. Ex. 6,
pages 22 - 23. The impact of Petitioner's fraud extended
beyond the amount paid to her by the New York Medicaid
program. The services allegedly provided by Petitioner
were used by the conspirators as the basis for additional
fraudulent claims, including claims for laboratory
services, diagnostic tests, and prescription drugs. In
sentencing Petitioner, United States District Court Judge
John S. Martin found that Petitioner participated in a
massive fraud from which it was reasonable to foresee
that the New York Medicaid program would be defrauded of
more than $1,900,000. I.G. Ex. 10, page 45.
Accordingly, he sentenced Petitioner to pay restitution
in the amount of $1,931,992. I.G. Ex. 9, page 4.

In the notice letter to Petitioner, the I.G. asserts that
Petitioner's participation in the conspiracy caused the
New York Medicaid program to experience financial damages
of $8 million. I do not conclude from the evidence of
record in this case that the I.G. proved that Petitioner
was responsible for damages in that amount. Although the
total damages caused by the conspiracy may have exceeded
$8 million, not all of this amount was attributable to
Petitioner's involvement in the conspiracy. While the
I.G. has not proven that Petitioner was responsible for
causing financial loss to the New York Medicaid program
in the amount of $8 million, the record shows that the
fraudulent claims attributable to Petitioner resulted in
a financial loss of almost $2 million. This is an

not accept the premise that an exclusion may be justified
on the basis that it will deter others from engaging in
misconduct, if that exclusion does not satisfy the Act's
remedial purpose. In other words, an exclusion may not
be justified if it cannot be shown that the exclusion is
necessary to protect federally financed health care
programs from possible future misconduct by the excluded
individual. However, if an exclusion that satisfies the
Act's remedial purpose serves also to deter others from
engaging in misconduct, then that is a legitimate
ancillary consequence of the exclusion.
12

enormous sum of money, and it amply meets the test for
the presence of the aggravating factor specified at 42
C.F.R. § 1001.102(b) (1).

© The sentence imposed on Petitioner for her crimes
included a period of incarceration. 42 C.F.R. §
1001.102(b) (4). Petitioner was sentenced to 41 months!
imprisonment on each of the 25 counts of which she was
convicted, with the sentences to be served concurrently.
I.G. Ex. 9, page 2.

© Petitioner was overpaid more than $1,500 by the
New York Medicaid program as a result of improper
billings. 42 C.F.R. § 1001.102(b) (6). Reimbursement
checks were paid by the New York Medicaid program to
Petitioner for more than $135,000 as payment for services
which were medically unnecessary and for which
reimbursement was claimed fraudulently. I.G. Ex. 6,
pages 22 - 23.

Petitioner attempts to portray herself as the naive
recipient of wrongfully acquired funds from the New York
Medicaid program. Throughout her brief, Petitioner
attempts to minimize her involvement in the criminal
activity or to shift the culpability of her crimes to
others. Petitioner argues that a 15-year exclusion is
unreasonable because the evidence fails to establish that
she is a threat to the integrity of the Medicare and
Medicaid programs.

I do not accept Petitioner's portrayal of herself as a
naive participant in the criminal activity. While I do
not accept Petitioner's assertion that she was merely a
naive or passive recipient of monies that were obtained
fraudulently, I have considered the evidence Petitioner
submitted in support of this contention. Had Petitioner
been able to persuade me that she did not knowingly
participate in fraudulent activities, then this would
have diminished the impact of the aggravating factors and
would have been a basis to reduce the length of the
exclusion. However, such is not the case here.

I recognize that Petitioner's arguments are tantamount to
a collateral attack on the findings made at her criminal
trial. It is a settled principle that Petitioner cannot
challenge the I.G.'s authority to exclude her by denying
that she is guilty of that which she has been convicted.
However, the issue of whether the length of an exclusion
is reasonable is separate from the issue of whether the
I.G. has the authority to impose and direct an exclusion.
In evaluating the reasonableness of an exclusion, I am
13

required to explore in detail, and assign appropriate
weight to, those regulatory factors which are aggravating
and mitigating.

The aggravating factors which the I.G. alleges to be
present in this case are indices of the nature and extent
of Petitioner's offenses and the effect her offenses had
on the Medicare and Medicaid programs. Evidence related
to these factors shed light on an individual's
culpability. In promulgating these aggravating factors,
the Secretary has determined that evidence related to a
provider's culpability is relevant in ascertaining the
need for an exclusion remedy. Therefore, I may admit
evidence which develops these aggravating factors as long
as the evidence sheds light on the ultimate issue of
whether an exclusion is reasonably necessary to meet the
Act's remedial goals.

Petitioner argues also that a lengthy exclusion ought not
to be imposed against her because the I.G. proved the
presence of only three of the six aggravating factors
identified in the regulations. See 42 C.F.R. §
1001.102(b)(1) - (6). However, in evaluating the length
of an exclusion imposed under section 1128(a) (1), the
issue is not the number of aggravating factors that have
been proven to exist in a given case. Rather, the issue
is what the evidence relevant to any aggravating factor
says about an individual or entity's trustworthiness. I
reach my conclusion about the reasonableness of the
exclusion in this case based not on the number of
aggravating factors proven by the I.G., but on what the
evidence that is relevant to those factors says about
Petitioner's lack of trustworthiness.

The amount of damages which Petitioner's involvement in
the conspiracy caused the New York Medicaid program
suggests that Petitioner is so untrustworthy as to
necessitate a lengthy exclusion. Petitioner was found to
have caused the New York Medicaid program to suffer
nearly $2 million in damages in a few months’ time as a
knowing participant in a massive fraud against that
program. I.G. Ex. 10, page 45. The amount of damages
caused by Petitioner to the New York Medicaid program
demonstrates that Petitioner is an individual who is
capable of causing great harm to federally financed
health care programs. Damages of nearly $2 million could
not have been caused by simple inadvertence. To the
contrary, the quantity of damages created by Petitioner
in and of itself leads to the conclusion that she
participated knowingly in massive fraud.
14

My conclusion as to Petitioner's untrustworthiness which
I draw from the amount of damages which she caused is
reinforced by the evidence in this case that shows the
manner in which Petitioner caused the damages to occur.
This evidence belies Petitioner's assertion that she was
merely a naive or passive recipient of monies that were
obtained fraudulently, and belies her assertion that she
is trustworthy. To the contrary, the evidence proves
Petitioner to have been at the very center of the fraud,
and responsible for the damages she caused. I am
convinced from this evidence that Petitioner was a
willing -- even eager -- participant in massive and
protracted fraud against the New York Medicaid program.
This evidence satisfies me that Petitioner remains a
danger to federally financed health care programs. A 15-
year exclusion is necessary to protect these programs
against the possibility that Petitioner may engage in
additional program-related fraud in the future.

Petitioner helped Khan to operate sham medical clinics
whose sole purpose was to generate fraudulent Medicaid
reimbursement claims. Petitioner facilitated the sham
clinics' operations by knowingly allowing Khan and his
operatives to make use of her name and Medicaid provider
number to implement their fraudulent scheme.
Furthermore, Petitioner participated in transactions
which were designed to conceal the true nature of Khan's
clinics.

Petitioner's role in causing damages to the New York
Medicaid program is described in the indictment of the
offenses of which Petitioner was convicted. I.G. Ex. 6.
It is described also in excerpts of trial testimony of
various witnesses, which the I.G. has offered as exhibits
in this case. I.G. Ex. 1- 4, 7 - 8. To rebut this
evidence, Petitioner has offered additional excerpts of
testimony. These excerpts offered by Petitioner consist
primarily of portions of cross-examination of various
witnesses who testified at Petitioner's trial. P. Ex. 1.

I base most of my conclusions as to Petitioner's
involvement in the conspiracy on the elements in the
indictment of which Petitioner was convicted. Indeed, I
could have reached nearly all of the conclusions that I
make in this decision without reference to the additional
evidence offered by the I.G. However, my analysis is
supported also by the testimony excerpts offered by the
I.G. I do not find this testimony to have been rebutted
substantially by the excerpts of cross-examination
offered by Petitioner. More significantly, I do not find
that any of the evidence offered by Petitioner rebuts
meaningfully the evidence which establishes the extent of
15

Petitioner's involvement in the conspiracy and the effect
that her involvement had on the New York Medicaid
program.

The scheme of which Petitioner was an integral
participant operated in the following manner. Khan ran
clinics at several locations in New York City. I.G. Ex.
6, pages 1 - 2. The purpose of these clinics was to
fraudulently claim reimbursement from the New York
Medicaid program for unnecessary services to Medicaid
recipients. In order to accomplish this objective, the
clinics' employees generated sham treatment records and
wrote unnecessary prescriptions for Medicaid recipients.
I.G. Ex. 6, pages 2 ~ 6. Petitioner was "employed" at
two of these clinics. I.G. Ex. 1, page 16; I.G. Ex. 6,
pages 5 ~ 6.° Her "employment" consisted of allowing her
name and Medicaid provider number to be used on treatment
records of Medicaid recipients and on Medicaid
reimbursement claims. I.G. Ex. 6, page 3.

Petitioner was almost never present at the clinics and,
but for one or two instances, never personally examined
or treated Medicaid recipients. I.G. Ex. 1, page 24;
I.G. Ex. 2, pages 46 - 48; I.G. Ex. 3, pages 14 - 15, 18
~ 21, 27 - 28; I.G. Ex. 6,.page 3; see I.G. Ex. 8, page
7. However, Petitioner knew, from the very terms of her
agreement with Khan, from the monies she was receiving
from the New York Medicaid program as reimbursement for
services that she had never provided, and from her rare
contacts with employees of Khan's clinics, that her
agreement with Khan facilitated massive fraud against,
and concomitant damages to, the New York Medicaid
progran.

The clinics employed physicians' assistants. I.G. Ex. 6,
page 2. Under New York law, physicians' assistants are
permitted to examine and treat patients, and to prescribe
certain medications while under the active supervision of
physicians. I.G. Ex. 2, pages 4 - 5. The physicians'
assistants were told by Khan that, if ever questioned
about their employment, they were to say that they were
employed by physicians. I.G. Ex. 3, pages 6 - 7.

° One of the two clinics was operated by Khan at
1153 Grand Concourse, in the borough of the Bronx. I.G.
Ex. 1, page 16. Up until December 1990, Petitioner was
associated also with a clinic operated by Khan at 461
Lenox Avenue, in New York City. Id. In December 1990,
Khan relocated this clinic to 2301 Second Avenue.
Petitioner remained involved with this clinic at its new
address. Id. at 16 ~ 17.
16

The physicians’ assistants saw from 25 to 40 Medicaid
recipients daily at the clinics, but they did not
actually examine or treat the recipients. I.G. Ex. 2,
pages 14 - 19; I.G. Ex. 6, page 3. They drew blood from
the recipients, which would be sent to laboratories for
testing. I.G. Ex. 2, pages 40 ~ 42; I.G. Ex. 6, pages 3
~ 4,

The physicians' assistants fabricated examination reports
and treatment records to make it look as if the
recipients had been examined and treated by the
physicians' assistants under the supervision of
physicians, including Petitioner. I.G. Ex. 2, pages 46 -
48; I.G. Ex. 6, pages 4 - 5. These fabricated records
were used as a basis for fraudulent reimbursement claims
that were attributed to physicians, including Petitioner,
who were associated with Khan's clinics.

The physicians' assistants wrote prescriptions for the
Medicaid recipients that the recipients filled at
pharmacies. I.G. Ex. 6, pages 2 - 4. The prescriptions
were for medications intended to treat peptic ulcers,
high blood pressure, high blood cholesterol, skin rashes,
and respiratory problems. I.G. Ex. 2, pages 20 - 23, 32;
I.G. Ex. 6, page 2. The recipients were issued these
prescriptions without regard to their actual illnesses.
I.G. Ex. 2, pages 20 - 23, 32, 37; I.G. Ex. 3, page 12;
I.G. Ex. 6, page 2. Once the recipients obtained the
drugs from the pharmacies, they were free to sell them on
the street. I.G. Ex. 2, pages 25 - 26; I.G. Ex. 6, page
2.

Petitioner knew that the physician assistants were seeing
patients on her behalf without supervision, and that they
were generating reimbursement claims for services which
she had not provided and which were not medically
necessary. I.G. Ex. 2, pages 45 - 48; I.G. Ex. 3, pages
19 - 24; I.G. Ex. 6, pages 2 - 6, 9 - 10. She knew also
from the checks that she was receiving from the New York
Medicaid program that Khan's clinics were committing
massive fraud in her name.

Khan's clinics claimed reimbursement from the New York
Medicaid program for the sham "services" which
physicians, including Petitioner, purportedly provided to
Medicaid recipients. I.G. Ex. 6, pages 3 - 6.

Petitioner agreed to give Khan 30 percent of New York
Medicaid's reimbursement to her for her "services" as
compensation for Khan's creation of Medicaid
reimbursement claims in her name. I.G. Ex. 1, page 17.
17

Petitioner helped Khan disguise the true nature of his
clinics. Although Khan operated the clinics, Petitioner
executed leases for clinic facilities and paid rent on
them. I.G. Ex. 1, pages 18 - 21. The effect was to make
it appear as if the clinics were run by Petitioner, and
not by Khan. Id.

The evidence relevant to the aggravating factors in this
case persuades me that Petitioner knowingly and actively
participated in a massive fraud against the New York
Medicaid program. The seriousness of Petitioner's
offenses demonstrates a high level of culpability and
convinces me that she is a threat to the Medicare and
Medicaid programs. In view of this, I assign great
weight to the aggravating factors in this case. Based on
the totality of the evidence, I conclude that the 15-year
exclusion is reasonably necessary to protect the
integrity of the Medicare and Medicaid programs.

III. Conclusion

I conclude that Petitioner was convicted of criminal
offenses related to the delivery of items and services
under the New York Medicaid program. The I.G. was
required to exclude Petitioner. I conclude also, in
light of the evidence relating to aggravating factors,
that the 15-year exclusion imposed by the I.G. comports
with the Act's remedial purposes. Therefore, I sustain
the exclusion.

/s/

Steven T. Kessel
Administrative Law Judge
